Citation Nr: 0401463	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  98-08 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1991 until 
September 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

Competent evidence of record establishes that current right 
ear hearing loss disability for VA purposes is etiologically 
related to a clinically significant decrease in hearing 
ability demonstrated during service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, an April 2003 letter apprised the veteran of 
the information and evidence he needed to submit to 
substantiate his claim, as well as VA's development 
assistance.  With respect to the April 2003 letter, the Board 
notes that it was returned to the RO marked "Forwarding Time 
Expired."  This will be discussed in the context of VA's 
duty to assist.     

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private 
post service clinical reports.  Also of record are VA 
examination reports.  It is noted that the veteran did not 
report for his most recent audiological examination in 
connection with his claim of entitlement to service 
connection for right ear hearing loss.   

In the present case, as previously observed, the April 2003 
notice letter was returned to the RO marked "Forwarding Time 
Expired."  Thus, the veteran did not actually receive the 
notice.  Recognizing this, the RO conducted Internet person 
searches, which failed to locate the veteran.  The results of 
those search attempts were associated with the claims file.  
Furthermore, VA contacted the veteran's service 
representative in an effort to find an updated address for 
the veteran.  The service representative researched the 
matter and found no other address for the veteran.  

While the veteran has not been located, it does not appear 
that remanding this case would serve any useful purpose.  
Indeed, all reasonable means of obtaining an updated address 
for the veteran have been attempted, to no avail.  Further 
attempts, with no greater likelihood of success, would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Factual background

The service medical records show that audiometric examination 
conducted in conjunction with examination for enlistment in 
service, in November 1990, revealed right ear pure tone 
threshold levels, in decibels, of 0, 0, 0, 0, 0, and 20, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  A 
September 1991 audiogram revealed right ear pure tone 
threshold levels, in decibels, of -10, -5, 0, 0, 0, and 5, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  

An audiogram performed in August 1993 revealed right ear pure 
tone threshold levels, in decibels, of 10, 0, 0, 5, 5, and 
10, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  The examiner noted that the results of the 
August 1993 audiogram, as compared to the results of the 
audiogram conducted in September 1991, showed no significant 
threshold shift.  

The results of an August 1994 audiogram showed right ear pure 
tone threshold levels, in decibels, of 10, -5, 0, 0, -5, and 
25, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  The examiner noted that the results of the 
August 1994 audiogram, as compared to the results of the 
audiogram conducted in September 1991, showed no significant 
threshold shift.  

A November 1994 audiogram revealed right ear pure tone 
threshold levels, in decibels, of 5, 0, 0, 5, 0, and 15, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  
The examiner noted that the results of the November 1994 
audiogram, as compared to the results of the audiogram 
conducted in September 1991, showed no significant threshold 
shift.  

A July 1996 audiogram revealed right ear pure tone threshold 
levels, in decibels, of 5, 0, 0, 0, 0, and 10, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.  A November 
1996 audiogram revealed right ear pure tone threshold levels, 
in decibels, of 10, 10, 10, 5, 10, and 10, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.  The examiner 
noted that the results of the November 1996 audiogram, as 
compared to the results of the audiogram conducted in 
September 1991, showed a significant threshold shift of 20 
decibels or greater.  This was manifested at 500 Hertz.  The 
veteran was retested the next day when audiometry revealed 
right ear pure tone threshold levels, in decibels, of 15, 10, 
10, 10, 10, and 20, at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively.  The examiner noted that the results of 
the second November 1996 audiogram, as compared to the 
results of the audiogram conducted in September 1991, also 
showed a significant threshold shift of 20 decibels or 
greater.  This was manifested at 500 Hertz.  In November 
1996, the veteran reported that he noticed slight hearing 
changes.  

When seen in December 1996, it was indicated that the veteran 
worked in a reactor machinery room, and that he wore foam 
earplugs at all times while in loud environments.  An 
audiology treatment report dated in July 1997 contained a 
diagnosis of mild, unilateral sensorineural hearing loss in 
both ears.  It was noted that such loss was most likely noise 
induced.  

On the veteran's separation examination, performed in July 
1997, the authorized audiologic evaluation showed his right 
ear pure tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20

Speech recognition ability was not measured at that time.  

A report of medical history completed in July 1997 reveals 
complaints of hearing loss.  The health care provider noted a 
"history of abnormal audiogram."  The report indicated that 
the veteran was exposed to an explosion noise in 1994 on the 
U. S. S. T. Roosevelt.  It was also reported that the veteran 
noticed a decrease in hearing acuity while on the phone or in 
general conversation.  

Upon VA examination in December 1997, the veteran was found 
to have normal hearing in the right ear.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

A treatment report dated in June 1998 from D.A.A., M.D., 
indicated that the veteran's hearing in the right ear was 
normal except for minimal high frequency loss at 8000 Hertz, 
to 30 decibels.  Dr. D.A.A. commented that exposure to loud 
noises, especially explosive ones, certainly could cause a 
unilateral high frequency sensorineural hearing loss.  

Discussion

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, on the December 1997 VA examination, the 
right ear speech recognition ability was 88 percent, as 
measured by a Maryland CNC test.  The provisions of 38 C.F.R. 
§ 3.385 define "impaired hearing" for the purposes of 
applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Here, while the veteran's puretone thresholds for the right 
ear do not meet the criteria for hearing loss disability 
under 38 C.F.R. § 3.385, the veteran's speech discrimination 
score of less than 94 percent does establish the presence of 
current right ear hearing loss disability.  Thus, a current 
disability as defined by 38 C.F.R. § 3.385 is established.  

With respect to the next requirement of a service connection 
claim, evidence of an in-service injury or disease, 
incurrence of noise trauma or injury in service is 
demonstrated by the service medical records.  Indeed, no 
hearing abnormalities were detected upon enlistment in 
November 1990.  Results remained normal in September 1991.  
Then, in-service audiograms performed in August 1993, August 
1994, November 1994, July 1996 and November 1996 all revealed 
a lessened hearing acuity as compared to results of the 
audiogram taken in September 1991.  

In finding that the veteran's right ear hearing loss was 
incurred in service, it is acknowledged that the service 
medical records, while demonstrating a decrease in hearing 
acuity, did not explicitly demonstrate hearing loss 
disability as contemplated under 38 C.F.R. § 3.385.  However, 
in-service audiograms dated in November 1996 indicate that 
the shifts in the veteran's hearing ability were significant.  
Moreover, a VA examination in December 1997, just months 
after separation, showed a speech recognition score of less 
than 94 percent.  (The in-service examinations did not 
contain speech recognition findings.)  

Other evidence of record also supports the finding that the 
veteran sustained noise trauma injury in service.  Indeed, 
the service medical records include a clinical opinion that 
the veteran's hearing loss was most likely noise induced.  
Moreover, it is established that, during service, the veteran 
worked in a noisy environment in a reactor machinery room.  
Also, by his own account, the veteran was exposed to an 
explosion in 1994.  There is nothing in the claims file to 
suggest any exposure to loud noises following service.  Thus, 
based on the foregoing, it must be inferred that the veteran 
sustained noise trauma during service.  The Board makes this 
conclusion noting that there is no competent evidence to the 
contrary.  Finally, such conclusion is consistent with the 
principal of resolving the benefit of the doubt in the 
veteran's favor when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

This leaves one remaining requirement in order to achieve a 
grant of service connection.  Specifically, there must be 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  As previously 
mentioned, the service medical records themselves indicate 
that the veteran's hearing loss was likely noise induced, and 
the veteran's assignment in a machinery room was noted.  
Additionally, a June 1998 statement written by a private 
physician, Dr. D.A.A., expressed the opinion that exposure to 
loud noises, especially explosive ones, certainly could cause 
a unilateral high frequency sensorineural hearing loss.  It 
is true that Dr. D.A.A. did not specifically state that it 
was more likely than not that the veteran's current right ear 
hearing loss was causally related to service.  However, with 
resolution of doubt in the veteran's favor, the evidence, 
when viewed as a whole, establishes a causal relationship and 
thus satisfies the final element of a service connection 
claim.  

In summation, competent evidence of record establishes that 
the veteran's right ear hearing loss disability is causally 
related to service.  In reaching this conclusion, the Board 
finds that the evidence supports the claim, and the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss disability is 
granted.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



